Title: From George Washington to Samuel Huntington, 27 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County 27th July 1780
					
					By advices received last night from the Count de Rochambeau, I am informed that the British Fleet were off Block Island on the 22d instant. I have at his request transmitted this intelligence to the Minister of France—I have also received intelligence from New York that a number of troops were embarked on board Transports in the Sound. It is given out that Sir Henry Clinton is determined upon making an attempt upon the French Troops on Rhode Island. I shall in consequence of these advices put the Army here and at the Highlands in readiness to act as circumstances may require. I have the honor to be with the greatest Respect Sir Your Excellency’s Most obt and humble Servt
					
						Go: Washington
					
				 